IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                     )
MOHAMMED ABDULLAH                    )
TAHA MATTAN, et al.                  )
                                     )
       Petitioners,                  )
                                     )       Civil Action No. 09-745 (RCL)
    v.                               )
BARACK OBAMA, et al.                 )
                                     )
                                     )
       Respondents                   )
                                     )
                                     )

                        AMENDED SCHEDULING ORDER (ISN 689)

       Pursuant to the parties’ joint motion to amend the scheduling order, the parties shall

adhere to the following schedule:

       June 26, 2009:         Government’s second motion to amend factual return.

       July 9, 2009:          Petitioner’s amended traverse

       July 23, 2009:         Government’s motion for judgment on the record

       August 20. 2009:       Petitioner’s opposition and cross-motion

       September 10, 2009: Government’s opposition and reply

       September 24, 2009: Petitioner’s reply

IT IS SO ORDERED                             __/s/ June 29, 2009_____
                                             Hon. Royce C. Lamberth
                                             United States District Judge